Citation Nr: 1511707	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-31 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher level of special monthly compensation under 38 C.F.R. § 3.350(f)(3). 

2.  Entitlement to a higher level of special monthly compensation under 38 U.S.C.A. § 1114(o) (West 2014).

(The issue of entitlement to supplemental service disabled Veterans insurance is the subject of a separate Board decision.)


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July 1975 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California (Agency of Original Jurisdiction or AOJ), which granted, in pertinent part, the Veteran's claims of entitlement to a higher level of special monthly compensation (SMC) under 38 C.F.R. § 3.350(f)(3) and entitlement to SMC under 38 U.S.C.A. § 1114(k) based on loss of use of both buttocks.  The Veteran disagreed with this decision later in June 2011, seeking a higher level of SMC under 38 C.F.R. § 3.350(f)(3) and a higher level of SMC under 38 U.S.C.A. § 1114(o) (West 2014).  He perfected a timely appeal in October 2012.

In an October 2012 rating decision, the AOJ revoked the grant of SMC under 38 U.S.C.A. § 1114(k) based on the loss of use of both buttocks and instead granted SMC under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(4) at the § 1114(m) rate based on the loss of use of both legs (due to service-connected peripheral neuropathy of the bilateral lower extremities) and additional disability independently ratable as 100 percent disabling (service-connected bronchial asthma).  The AOJ noted that this determination did not affect the overall level of the Veteran's disability and more accurately reflected the medical evidence of record.

The issue of entitlement to an accounting of SMC payments made to the Veteran has been raised by the record in a May 2013 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection is in effect for bronchial asthma, evaluated as 100 percent disabling effective January 19, 2006, loss of use of both feet, evaluated as 100 percent disabling effective August 20, 2009, hypertensive heart disease, evaluated as 60 percent disabling effective October 27, 2009, neuritis with bladder dysfunction, evaluated as 40 percent disabling effective October 27, 2009, hiatal hernia, evaluated as 30 percent disabling effective May 9, 2006, diabetes mellitus, evaluated as 20 percent disabling effective September 26, 2001, spondylosis with degenerative disc disease, evaluated as 20 percent disabling effective May 9, 2006, peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling effective August 20, 2009, peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling effective August 20, 2009, hypertension, evaluated as 10 percent disabling effective September 25, 2006, non-proliferative diabetic retinopathy of both eyes, evaluated as 10 percent disabling effective August 20, 2009, diarrhea, evaluated as 10 percent disabling effective August 20, 2009, stasis dermatitis, evaluated as 10 percent disabling effective August 20, 2009, and for gout, bilateral pes planus, allergic rhinitis, a facial scar, a left thumb scar, and a skin condition, each evaluated as zero percent disabling effective July 16, 1981.

2.  The Veteran is in receipt of SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) based on service-connected bronchial asthma evaluated as 100 percent disabling and additional service-connected disabilities (diabetes mellitus, hiatal hernia, hypertension, spondylosis with degenerative disc disease, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity) independently ratable at 60 percent or more from January 19, 2006.

3.  The Veteran is in receipt of SMC under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on the loss of use of a creative organ from March 7, 2006.

4.  The Veteran is in receipt of SMC under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on account of being so helpless as to need regular aid and attendance while not hospitalized at U.S. government expense from August 20, 2009.

5.  The Veteran is in receipt of SMC under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(4) at the rate equal to subsection (m) based on the loss of use of both legs with additional disability independently ratable as 100 percent disabling from August 20, 2009.

6.  Concurrent receipt of SMC under 38 C.F.R. §§ 3.350(f)(3) and (f)(4) is prohibited.

7.  The record evidence shows that the Veteran's loss of use of the legs was considered in granting SMC under 38 U.S.C.A. § 1114(l) based on the need for aid and attendance and under 38 U.S.C.A. § 1114(p) at the rate equal to subsection (m).

8.  The record evidence shows that the Veteran has not experienced separate service-connected disabilities which would entitle him to 2 or more of the SMC rates provided in 1 or more subsections § 1114(l) through § 1114(n) and has not experienced service-connected bilateral deafness, service-connected total blindness with 5/200 visual acuity or less or having only light perception or less, or anatomical loss of both arms so near the shoulder as to prevent use of prosthetics.


CONCLUSIONS OF LAW

1.  The criteria for a higher rate of SMC under 38 C.F.R. § 3.350(f)(3) have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).

2.  The criteria for a higher rate of SMC under 38 U.S.C.A. § 1114(o) have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in January and in September 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit evidence demonstrating his entitlement to an increased level of special monthly compensation and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of VCAA notice issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting a higher level of special monthly compensation under either 38 C.F.R. § 3.350(f)(3) or 38 U.S.C.A. § 1114(o).  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the January 2011 VCAA letter was issued prior to the currently appealed rating decision issued in June 2011; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with VA examinations which address his entitlement to an increased level of special monthly compensation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, thse examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Special Monthly Compensation Claims

The Veteran contends that he is entitled to a higher level of special monthly compensation (SMC).  He specifically contends that he is permanently bedridden due to the loss of the use of both legs from worsening symptomatology attributable to his service-connected peripheral neuropathy of the bilateral lower extremities.  He also specifically contends that he is entitled to SMC under subsection (o) of 38 U.S.C.A. § 1114 because he has experienced separate service-connected disabilities which would entitle him to 2 or more of the SMC rates listed in subsections (l) through (n) of 38 U.S.C.A. § 1114.  He contends further that he is entirely dependent for help on another person in order to attend to the wants of nature, feed and dress himself, and complete his other activities of daily living.

Law and Regulations

Special monthly compensation (SMC) is authorized in particular circumstances in addition to compensation for service-connected disabilities.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.  SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  SMC at the "k" and "r" rates are paid in addition to any other special monthly compensation rates, with certain monetary limits. 

As relevant to the Veteran's claim, SMC at the "m" rate is warranted if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c).

The provisions of 38 U.S.C.A. § 1114(p) provide for "intermediate" SMC rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).  

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. § 1114(p), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. §§ 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(3).  In this case, as noted above, the Veteran currently is in receipt of SMC at the rate equal to subsection (m) based on the loss of use of both legs due to service-connected peripheral neuropathy of the bilateral lower extremities with additional disability (service-connected bronchial asthma) independently ratable as 100 percent disabling from August 20, 2009.

Also, additional single permanent disability or combinations of permanent disabilities independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 100 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(4).

SMC is payable at the "o" rate if the Veteran has suffered service-connected disability which would entitle him to 2 or more of the SMC rates listed in subsections (l) through (n).  No disability can be considered more than once.  SMC also is payable at the "o" rate if the Veteran has bilateral deafness (and the hearing impairment in either one or both ears is service-connected) rated as 60 percent or more disabling and also has experiences service-connected total blindness with 5/200 visual acuity or less.  SMC also is payable at the "o" rate if the Veteran experiences service-connected total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service-connected) rate as 40 percent or more disabling and has service-connected blindness having only light perception or less.  SMC finally is payable at the "o" rate if the Veteran experiences anatomical loss of both arms so near the shoulder as to prevent the use of prosthetics.  See 38 U.S.C.A. § 1114(o) (West 2014).

Factual Background

The record evidence shows that, on VA outpatient treatment in July 2005, the Veteran's complaints included bilateral tingling and numbness in the hands and lower legs/feet which lasted for several hours at a time and had begun 2 weeks earlier.  His chronic low back pain was unchanged and he reported no associated bowel or bladder symptoms.  Objective examination showed normal pedal pulses in both feet, grossly intact sensation with occasional difficulty, and no spine tenderness.  The assessment included paresthesias of questionable etiology.  The VA clinician noted that the Veteran's paresthesias were "fairly mild and transient."  

In a March 2006 note included in the Veteran's VA outpatient treatment records, a VA attending physician stated that the Veteran could return to full-time work because the symptoms related to his service-connected bronchial asthma "are much improved and he is receiving treatment for sleep apnea."  This physician also stated:

Although [the Veteran] has a number of other medical conditions, they have been reasonably well controlled recently.  Regarding restrictions, I note[] he has [a history of] low back pain but [it] is fairly mild although [the Veteran] should probably avoid repetitive heavy lifting.  In light of his asthma, he prob[ably] should avoid dusty, grassy/pollen infested environments.

On VA outpatient ophthalmology treatment in October 2007, the Veteran's complaints included difficulty with glare.  The Veteran's visual acuity was 20/25 "with correction on both sides."  Anterior segment examination showed bilateral nuclear cataracts "which are central and probably causing some glare.  At this point they do not need surgery and he is not significantly handicapped."  Dilated fundus examination showed normal optic nerves and no signs of diabetic retinopathy in either eye.  The impressions were diabetes without retinopathy and early nuclear cataract changes.

On VA examination later in October 2007, the Veteran's complaints included obstructive sleep apnea .  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted that the Veteran had a history of diabetes, hypertension, gastroesophageal reflux disease (GERD), asthma, and sleep apnea.  He also noted the Veteran's recent 40-pound weight gain.  The Veteran reported injuring his nose falling off of a bicycle in 1976 while on active service, a mild septal deviation, and intermittent nasal blockage "from time to time."  He irrigated his nose frequently after using a continuous positive airway pressure (CPAP) machine for his obstructive sleep apnea because the CPAP machine dried out his nasal passages.  He was on multiple medications to treat his allergic rhinitis and bronchial asthma. "He is frequently bothered by cough and irritation in his throat."  Physical examination showed he "was coughing most of the time," obese, "decreased air flow from right nasal passage," red and irritated nasal mucosa, swollen nasal turbinate on the right side, no gross nasal deformity, no enlarged tonsils, a thick tongue, clear lungs to auscultation, and a soft, non-tender abdomen.  A chest x-ray was clear.  Spirometry was within normal limits.  A polysomnography was reviewed and showed severe obstructive sleep apnea.  X-rays of the nose showed a left nasal deformity.  The VA examiner opined that the Veteran's 40-pound weight gain since 2001 "mostly contributed" to his obstructive sleep apnea diagnosed in 2006 although he could not discount a minor contribution of upper airway congestion caused by allergic rhinitis and septal deviation from an old nasal fracture.  He also opined, "[I]t is as likely as not that [the Veteran's] sleep apnea was aggravated by the presence of narrow nasal cavities."  The examiner's assessment included bronchial asthma, on treatment, allergic rhinitis on nasal steroids and antihistamines, GERD on proton pump inhibitors, sleep apnea on CPAP, obesity, diabetes mellitus, hypertension, and a history of a nasal fracture.  

On VA outpatient treatment later in October 2007, the Veteran reported that his bilateral hand pain was "50% better and is very tolerable" following physical therapy.  He also reported a long history of back pain.  Physical examination showed he made a complete fist bilaterally, 5/5 grip strength on the right, 4/5 grip strength on the left, a normal gait, and tenderness to palpation in several joints of the thumbs.  The assessment included bilateral hand osteoarthritis.

Following VA outpatient treatment in December 2007, it was noted that diabetic retinopathy was not present in either of the Veteran's eyes.

In April 2009, it was noted that the Veteran had cataracts in both eyes.

In June 2009, the Veteran reported that he was using his rescue inhaler 2-3 times per month for bronchial asthma.  He denied any sinus tenderness or headaches and reported that his chronic cough was better since he changed medications.  His secretions were clear and his allergic rhinitis was stable.  Objective examination showed no bluish or boggy mucosa, mild congestion, no nasal discharge, no polyps, no post-nasal drip, no sinus tenderness, and clear lungs to auscultation.  The assessment included asthma and allergic rhinitis which was stable.  In an August 2009 addendum to this outpatient treatment note, it was noted that the Veteran was "having excellent symptom control at this time."

In a December 2009 note included in the Veteran's VA outpatient treatment records, his treating VA clinician stated that the Veteran had told him that he had been advised by a private occupational therapist that he should use a cane "for balance that he attributed to neuropathy.  I have not been aware that this is a concern but will order cane and address at next [follow-up] visit.  Suspect, if anything, problem with balance is very mild."

The Veteran was issued a wooden cane for ambulation by VA in January 2010.

On VA examination in April 2011, the Veteran's complaints included intermittent dizziness, difficulty with balance due to weakness and numbness of the bilateral lower extremities, loss of short-term memory, chest pain and shortness of breath 3-4 times per day lasting about 1-2 minutes at a time, progressive loss of strength due to diabetes mellitus, numbness, tingling, and burning pain of the bilateral lower extremities, and constant severe lumbar spine pain.  He was in a wheelchair and reported that he was bedridden.  He also reported that his children help get him out of bed in the mornings and get dressed.  His children bathed him every third day.  A history of bronchial asthma and a weekly asthma attack was reported.  "He has a cough with thick yellow sputum production after slight physical exertion and paroxysmal nocturnal dyspnea."  He denied any periods of incapacitation in the previous 12 months.  The VA examiner stated:

The Veteran reports symptoms of shortness of breath, easy fatigability, dizziness, chest pain, and fainting attacks for the past four years.  The symptoms occur on a near constant basis.  He states that he is not able to do any type of activity and, specifically, is wheelchair bound.

Physical examination in April 2011 showed he was "somewhat obese," 20/70 visual acuity in both eyes without glasses, pupils equal, round, and reactive to light and accommodation, intact extraocular movements, bilateral lens opacification, no evidence of septal deviation, palpable nasal tenderness, or nasal obstruction, intact mucosa, breath sounds within normal limits, normal peripheral pulses, painful lumbar spine motion without radiculopathy or tenderness, muscle spasm at L4-L5, no ankylosis, normal head position, spinal curvature within normal limits, negative straight leg raising, 5/5 motor strength, no muscle atrophy, decreased sensation from the mid-calf to the toes bilaterally, intact sensation of the bilateral upper extremities, mildly stooping posture, an ability to rise from the wheelchair without assistance, difficulty getting on and off the examination table and changing positions without assistance, an ability to ambulate "but pulls the bilateral lower extremities while walking."  The Veteran was able to feed himself but required assistance with shaving, bathing, and toileting.  "There is a fundamental restriction of the bilateral lower extremities in the form of lack of coordination with paresthesia of the bilateral lower extremities."  The VA examiner stated that the Veteran "would require the assistance of another person for ambulation."  A chest x-ray showed no active pulmonary disease.  X-rays of the lumbar spine showed spondylosis, mild disc degeneration at L1-2 and L3-4, and moderate disc degenerative at L4-5 and L5-S1.  The VA examiner opined that the Veteran's peripheral neuropathy of the bilateral lower extremities "is due to microvascular complications at least as likely as not secondary to diabetes mellitus."  This examiner stated that the Veteran "should avoid strenuous physical activities to avoid hypoglycemia."  This examiner also stated:

This Veteran should not leave the immediate premises of his house or other immediate premises without the assistance of someone due to the evidence of peripheral neuropathy of his bilateral lower extremities.  He will require an assistive device, such as a wheelchair, for ambulation.

The diagnoses included degenerative disc disease of the lumbar spine, peripheral diabetic neuropathy affecting the bilateral lower extremities, bronchial asthma, hypertensive cardiovascular disease, hypertension, diabetes mellitus type 2, and erectile dysfunction.

On VA ophthalmology examination in May 2011, the Veteran's complaints included distorted vision, glare, floater(s), light sensitivity, watering, and blurred vision.  He experienced intermittent distorted/blurred vision even through glasses.  He reported always wearing sunglasses outside because of his eyes sensitivity to light and difficulty driving at night.  Physical examination of the eyes showed meibomian gland dysfunction, mild dermatochalasis, intraocular pressure within normal limits, no glaucoma, normal optic nerves, mild to moderate hypertensive changes, 1-2+ macular mottling in the right eye, 1+ macular mottling with a trace epiretinal membrane in the left eye, an old retinal tear in the right eye, no diplopia, normal confrontation, intact lenses, and bilateral dry eyes.  The Veteran's uncorrected distance vision was 20/100 corrected to 20/20- in the right eye and uncorrected distance vision of 20/40 corrected to 20/20- in the left eye.  "The [Veteran's] vision is normal."  The VA examiner stated that the Veteran's retinopathy was related to hypertension.  He also stated that it was at least as likely as not that the Veteran's cataracts were related to his diabetes mellitus.  The diagnoses included bilateral cataracts, mild to moderate hypertensive retinopathy in both eyes, and a history of a retinal tear in the right eye.


Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to a higher level of special monthly compensation under 38 C.F.R. § 3.350(f)(3) and under 38 U.S.C.A. § 1114(o) (West 2014).  As noted, the Veteran contends that he is entitled to a higher level of special monthly compensation (SMC) under § 3.350(f)(3) because he is permanently bedridden.  He contends that he is permanently bedridden due to the loss of the use of both legs from worsening symptomatology attributable to his service-connected peripheral neuropathy of the bilateral lower extremities.  He also contends that he is entitled to SMC under 38 U.S.C.A. § 1114(o) because he has experienced separate service-connected disabilities which would entitle him to 2 or more of the SMC rates listed in subsections (l) through (n) of 38 U.S.C.A. § 1114.  He contends further that he is entirely dependent for help on another person (in this case, one of his adult children) in order to attend to the wants of nature, feed and dress himself, and complete his other activities of daily living.  The record evidence does not support the Veteran's assertions.  It shows instead that, although the Veteran experiences the loss of use of both legs from worsening symptomatology attributable to his service-connected peripheral neuropathy of the bilateral lower extremities, he is not permanently bedridden.  The evidence also shows instead that the same disability (service-connected peripheral neuropathy of the bilateral lower extremities) was used in awarding the Veteran 2 or more of the SMC rates listed in subsections (l) through (n) of 38 U.S.C.A. § 1114.  As such, he is not entitled to a higher level of SMC under subsection (o) of 38 U.S.C.A. § 1114.

With respect to the Veteran's assertion that he is entitled to a higher level of SMC under 38 C.F.R. § 3.350(f)(3), as noted above, he currently is in receipt of SMC under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(4) at the rate equal to subsection (m) based on the loss of use of both legs with additional disability independently ratable as 100 percent disabling from August 20, 2009.  The Board notes in this regard that concurrent receipt of SMC under 38 C.F.R. §§ 3.350(f)(3) and (f)(4) is prohibited.  In other words, because the Veteran currently is in receipt of SMC under 38 C.F.R. § 3.350(f)(4) based on the loss of use both legs with additional disability independently ratable as 100 percent disabling, he is not eligible to receive SMC under 38 C.F.R. § 3.350(f)(3) at the same time (as the AOJ noted in the October 2012 Statement of the Case).  Thus, this claim must be denied as a matter of law.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994).

Even assuming for the sake of argument only that the Veteran was not in receipt of SMC under § 3.350(f)(4) already, the evidence also does not support a finding that the Veteran is permanently bedridden such that he is entitled to a higher level of SMC under § 3.350(f)(3).  For example, although the Veteran reported on VA examination in April 2011 that he was bedridden and confined to his wheelchair, the VA examiner noted that the Veteran could rise from his wheelchair without assistance and was able to feed himself.  This examiner also noted that the Veteran required assistance with shaving, bathing, and toileting and "would require the assistance of another person for ambulation."  This examiner concluded that the Veteran "should not leave the immediate premises of his house or other immediate premises without the assistance of someone due to the evidence of peripheral neuropathy of his bilateral lower extremities."  Having reviewed the record evidence, the Board concludes that it appears that the Veteran "has voluntarily taken to bed" and remains able to perform some of his personal daily functions.  There is no indication in the record evidence that any of his service-connected disabilities "actually require[] that the [Veteran] remain in bed."  The requirement of actually staying in bed as a result of service-connected disability (and not as a result of a Veteran's voluntary decision to stay in bed) is a prerequisite for finding that a Veteran is bedridden.  See 38 C.F.R. § 3.352(a) (2014).  Thus, the Veteran does not meet the criteria for a determination that he is permanently bedridden as a result of any of his service-connected disabilities.  Id.  Accordingly, the Board finds that the criteria for a higher level of SMC under 38 C.F.R. § 3.350(f)(3) are not met.

The Veteran also is not entitled to a higher level of SMC under 38 U.S.C.A. § 1114(o).  The Veteran contends that he has experienced separate service-connected disabilities which would entitle him to 2 or more of the SMC rates listed in subsections (l) through (n) of 38 U.S.C.A. § 1114, entitling him to a higher level of SMC under 38 U.S.C.A. § 1114(o).  The Board finds that this argument is not persuasive as it conflates the disability/ies which formed the basis for the Veteran's receipt of separate SMC rates under subsections (l) through (n).  The Board acknowledges that service connection currently is in effect for multiple disabilities; however, only a few of these disabilities were considered by the AOJ in awarding SMC to the Veteran.  As noted elsewhere, the Veteran currently is in receipt of SMC under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on account of being so helpless as to need regular aid and attendance while not hospitalized at U.S. government expense from August 20, 2009.  The Veteran also currently is in receipt of SMC under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(4) at the rate equal to subsection (m) based on the loss of use of both legs with additional disability independently ratable as 100 percent disabling from August 20, 2009.  Thus, the record evidence shows that the Veteran currently is in receipt of 2 different rates of SMC provided in subsections (l) through (n) of 38 U.S.C.A. § 1114.  See 38 U.S.C.A. § 1114 (West 2014).  

The record evidence does not suggest that the Veteran has experienced separate service-connected disabilities which would entitle him to 2 or more of the SMC rates provided in 1 or more subsections (l) through (n) of 38 U.S.C.A. § 1114, entitling him to a higher level of SMC under 38 U.S.C.A. § 1114, subsection (o).  Id.  The Board notes initially that subsection (o) of 38 U.S.C.A. § 1114 provides that no disability shall be "considered twice in the determination."  In other words, in order to qualify for a higher level of SMC at the "o" rate, a Veteran must experience separate service-connected disabilities that otherwise meet the criteria for SMC listed in that subsection.  See 38 U.S.C.A. § 1114(o) (West 2014).  The same disability cannot be used as the basis for determining entitlement to a higher level of SMC under subsection (o).  Id.  Although his arguments on this issue are not a model of clarity, the Veteran appears to contend that his service-connected bronchial asthma alone formed the basis for the award of SMC under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) because that service-connected disability by itself rendered him so helpless as to need regular aid and attendance.  He also appears to be arguing that his service-connected peripheral neuropathy of the bilateral lower extremities was the only service-connected disability considered in the award of SMC under 38 U.S.C.A. § 1114(p) at the rate equal to subsection (m).  The Board notes in this regard, however, that, in assigning SMC under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) and under 38 U.S.C.A. § 1114(p) at the rate equal to subsection (m), the AOJ considered the same service-connected disability (in this case, peripheral neuropathy of the bilateral lower extremities) and found that it resulted in both the Veteran's need for the regular aid & attendance of another person and loss of use of his legs, entitling him to separate SMC awards.  The Board acknowledges in this regard that the Veteran's service-connected bronchial asthma was considered the "additional disability independently ratable as 100 percent disabling" necessary to award SMC under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(4) at the rate equal to subsection (m).  Consideration of the Veteran's service-connected bronchial asthma as an "additional disability" in awarding SMC under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(4) at the rate equal to subsection (m) does not change the fact that the primary disability considered by the AOJ in awarding separate SMC rates to the Veteran under subsections (l) through (n) of 38 U.S.C.A. § 1114 was the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities.  

The record evidence also does not show, and the Veteran does not contend, that he has experienced service-connected bilateral deafness, service-connected total blindness with 5/200 visual acuity or less or having only light perception or less, or anatomical loss of both arms so near the shoulder as to prevent use of prosthetics such that he is entitled to a higher level of SMC under 38 U.S.C.A. § 1114(o).  The April 2011 VA ophthalmologist concluded that the Veteran's vision was normal although he had bilateral cataracts and mild to moderate hypertensive retinopathy in both eyes.  Finally, although the Veteran asserted on VA examination in April 2011 that he was unable "to do any type of activity," physical examination showed intact sensation of the bilateral upper extremities and an ability to rise from the wheelchair without assistance.  In summary, the Board finds that the criteria for a higher level of SMC under 38 U.S.C.A. § 1114(o) also are not met.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Veteran is competent to report what he experiences on a daily basis.  The Board finds that the Veteran's statements are less than credible in light of the medical evidence showing that he is not permanently bedridden and has not experienced separate service-connected disability which would entitled him to 2 or more of the SMC rates provided in 38 U.S.C.A. § 1114 subsections (l) through (n).  While the Veteran's statements have been considered carefully, they are outweighed by the record evidence showing that he is not entitled to a higher level of SMC under 38 C.F.R. § 3.350(f)(3) and a higher level of SMC under 38 U.S.C.A. § 1114(o).


ORDER

Entitlement to a higher level of special monthly compensation under 38 C.F.R. § 3.350(f)(3) is denied. 

Entitlement to a higher level of special monthly compensation under 38 U.S.C.A. § 1114(o) (West 2014) is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


